Order entered on July 27, 1961, denying motion to dismiss for lack of prosecution, unanimously reversed on the law and in the exercise of discretion, with $20 costs and disbursements to appellants, and matter remanded to Special Term for further consideration. While we agree with Special Term that special circumstances were shown sufficient to excuse the delay in prosecution, we find that no sufficient affidavit of merits was submitted. Upon remand plaintiffs will have an opportunity to supply such an affidavit, and the court will then make such disposition as is called for. Concur—Breitel, J. P., Valente, Stevens, Eager and Steuer, JJ.